Case 1:20-cv-20777-BB Document 37 Entered on FLSD Docket 05/12/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-cv-20777-BLOOM

 DOUGLAS MARSHALL JACKSON,

        Plaintiff,
 v.

 THE FLORIDA DEPARTMENT OF
 CORRECTIONS (FDOC), INC., et al.,

       Defendants.
 ________________________________/

                      ORDER ON MOTION FOR RECONSIDERATION

        THIS CAUSE is before the Court upon pro se Plaintiff’s Motion for Reconsideration, ECF

 No. [36] (“Motion”). The Court has carefully considered the Motion, the record in this case, the

 applicable law, and is otherwise fully advised. For the reasons that follow, the Motion is denied.

        A motion for reconsideration requests that the Court grant “an extraordinary remedy to be

 employed sparingly.” Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370

 (S.D. Fla. 2002). A party may not use a motion for reconsideration to “relitigate old matters, raise

 argument or present evidence that could have been raised prior to the entry of judgment.”

 Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quoting Michael Linet, Inc.

 v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)). Within this framework, however,

 a court may grant reconsideration when there is (1) an intervening change in controlling law, (2)

 the availability of new evidence, or (3) the need to correct clear error or prevent manifest injustice.

 Hood v. Perdue, 300 F. App’x. 699, 700 (11th Cir. 2008). Thus, a motion to reconsider is

 “appropriate where, for example, the Court has patently misunderstood a party, or has made a

 decision outside the adversarial issues presented to the Court by the parties, or has made an error
Case 1:20-cv-20777-BB Document 37 Entered on FLSD Docket 05/12/2020 Page 2 of 3
                                                                   Case No. 20-cv-20777-BLOOM


 not of reasoning but of apprehension.” Kapila v. Grant Thornton, LLP, No. 14-61194-CIV, 2017

 WL 3638199, at *1 (S.D. Fla. Aug. 23, 2017) (quoting Z.K. Marine Inc. v. M/V Archigetis, 808 F.

 Supp. 1561, 1563 (S.D. Fla. 1992) (internal quotation marks omitted). A motion for

 reconsideration “is not an opportunity for the moving party . . . to instruct the court on how the

 court ‘could have done it better’ the first time.” Hood, 300 F. App’x at 700 (citation omitted).

        Upon review, Plaintiff’s Motion is due to be denied because Plaintiff fails to set forth any

 ground warranting reconsideration. The Motion amounts to no more than disagreement with the

 Court’s reasoning and ultimate conclusions in the Court’s Omnibus Order, ECF No. [29], which

 is not a proper basis for reconsideration. See Z.K. Marine Inc, 808 F. Supp. at 1563 (“It is an

 improper use of the motion to reconsider to ask the Court to rethink what the Court already though

 through—rightly or wrongly.”) (citation and alterations omitted); see also Roggio v. United States,

 2013 WL 11320226, at *1 (S.D. Fla. July 30, 2013) (“[W]hen there is mere disagreement with a

 prior order, reconsideration is a waste of judicial time and resources and should not be granted.”)

 (internal citation and quotations omitted). In addition, Plaintiff appears to raise in part the same

 argument as in his previous Petition for Rehearing, ECF No. [34], regarding the Court’s

 misconstruing his claims by assuming that the claims were made on his own behalf, which

 argument the Court has already rejected. See ECF No. [35].

        Accordingly, Plaintiff’s Motion, ECF No. [36], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 12, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE



                                                  2
Case 1:20-cv-20777-BB Document 37 Entered on FLSD Docket 05/12/2020 Page 3 of 3
                                                    Case No. 20-cv-20777-BLOOM



 Copies to:

 Douglas Marshall Jackson, pro se
 823916
 Sumter Correctional Institution
 Inmate Mail/Parcels
 9544 County Road 476B
 Bushnell, FL 33513




                                       3
